Citation Nr: 0906482	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-17 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to an evaluation is excess of 60 percent for 
service-connected perforating folliculitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
listed above.  

This appeal was previously before the Board in February 2007, 
at which time service connection for a right knee injury and 
residuals of a head injury were denied, as was entitlement to 
an increased rating for the Veteran's service-connected 
perforating folliculitis.  That decision was appealed to the 
U.S. Court of Appeals for Veterans Claims, and the VA General 
Counsel filed a motion to remand the claim in order to obtain 
records that were considered at the time of the February 2007 
decision but did not appear to be in the claims file at the 
time of the appeal to the Court.  The Veteran filed an 
opposition motion to the motion to remand, but, in April 
2008, the Court issued an Order vacating the February 2007 
decision and remanding the appeal to the Board.  The appeal 
is now before the Board for consideration. 

As to the Court's April 2008 Order, the Board finds that all 
of the evidence relied upon by the Board in its February 2007 
decision, and all evidence subsequently identified by the 
Veteran, is associated with the claims file.  In this regard, 
it its December 2007 Motion, VA General Counsel noted that an 
April 1977 separation examination, to which reference was 
made by the Board in the February 2007 decision, was not in 
the claims file.  The General Counsel also noted that the 
Veteran had identified another record, a March 1977 service 
treatment record (STR), as also not being in the claims file.  
Upon review of the record, however, the Board notes that the 
April 1977 separation examination is associated with the 
claims file.  While the original version of the separation 
examination is not included in the folder containing the STRs 
obtained by the RO, a copy of the April 1977 separation 
examination, as well as other STRs, is included in the claims 
file.  As to the March 1977 STR identified by the Veteran, 
the Board notes that it was not of record at the time of the 
February 2007 decision.  However, the Veteran has submitted a 
copy of the March 1977 treatment record, and it is now 
associated with the claims file.  As a result, the Board 
finds that no additional action is necessary to reconstruct 
any document identified as missing from the claims file, as 
all identified records are associated with the claims file at 
this time.  The Board will proceed to evaluate the merits of 
the Veteran's claims.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has residuals of a right knee injury that are due to any 
incident or event in active military service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has residuals of a head injury that are due to any incident 
or event in active military service.

3.  The competent and probative medical evidence of record 
shows that the Veteran's service-connected perforating 
folliculitis is characterized by itching, scaling plaques and 
scattered papules on the upper back, armpits, upper chest, 
and proximal legs, with areas of follicular-type cysts 
involving the bearded areas of the neck and face.  There is 
no evidence of scarring, disfigurement, tissue loss, or gross 
distortion or asymmetry of any of the features on the 
Veteran's face.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).

3.  The schedular criteria for an evaluation in excess of 60 
percent for service-connected perforating folliculitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that, if a claimant can demonstrate 
error in VCAA notice, such error should be presumed to be 
prejudicial. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. granted (U.S. June 16, 2008) (No. 07-1209) (argued 
Dec. 8, 2008).

With respect to the service connection claims, the VCAA duty 
to notify was satisfied by way of letters sent to the Veteran 
in May and August 2004 which fully addressed all required 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letters informed the Veteran of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence.  Although 
no longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.

As to the Veteran's increased rating claim, however, the 
Board finds the VCAA duty to notify has not been satisfied 
with respect to the additional requirements for an increased-
compensation claim as delineated by the Court in Vazquez-
Flores, supra.  We find, nevertheless, that the notice error 
did not affect the essential fairness of the adjudication 
because the May and August 2004 letters, together with the 
substantial development of the Veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the 2004 letters did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the Veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Subsequently, a May 2005 SOC and SSOCs dated in September 
2005 notified the Veteran of the evidence that had been 
received in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The SSOCs also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for his service-connected skin disability, 
and provided the reasons why his claim was being denied.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In sum, the Board finds 
that the post-adjudicatory notice and opportunity to develop 
the case during the extensive administrative appellate 
proceedings which led to the RO decision, and our decision 
herein, did not affect the essential fairness of the 
adjudication and rendered the notice and timing error non-
prejudicial.  See Vazquez-Flores, supra at 45-46.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from May 2004 to June 
2005, as well as various private medical records dated 
between 1998 and 2005.  The Veteran was also afforded VA 
examinations in June 2004 and September 2005 in conjunction 
with his increased rating claim.  For reasons explained 
below, the Board finds a VA examination is not necessary in 
conjunction with the service connection claims.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  Since the service 
connection claims herein are being denied, such issues are 
moot.  As to the increased rating claim, the Board finds no 
prejudice, as the Veteran has been informed of the criteria 
needed for entitlement to a higher disability rating for his 
service-connected skin disability.  

Moreover, the claimant has not alleged or demonstrated any 
harm resulting from error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice is 
rebutted by the discussion above.  See Sanders, supra.  

In view of the foregoing, we find that VA has satisfied its 
duty to assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Veteran has asserted that service connection is warranted 
because he incurred injuries to his right knee and head 
during military service.  Specifically, he states that, 
during service, he fell off a tank head first and hit his 
right knee on the tailgate while his head hit the concrete.  
Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for residuals of a right knee and head 
injury.

The Veteran's service treatment records document treatment he 
received for various medical problems throughout service, but 
the STRs contain no reported complaints, treatment, or 
findings related to a right knee or head injury.  The Board 
notes that a March 1977 report of medical history shows the 
Veteran reported having swollen or painful joints, as well as 
a head injury and loss of memory or amnesia.  The examining 
physician did not provide any additional comment as to the 
report of swollen or painful joints, but the examiner did 
note the Veteran had a contusion to his head.  There is, 
however, no indication as to when his injury had occurred or 
the surrounding circumstances, including whether the injury 
had occurred during service.  In any event, the associated 
April 1977 separation examination did not reveal any clinical 
abnormalities involving the Veteran's head or lower 
extremities.  

Review of the record reveals the Veteran has not alleged, nor 
does the evidence show, that he has complained of or received 
treatment for symptoms related to a head injury, memory loss, 
amnesia, or any other residual disability related thereto 
since being separated from service.

With respect to his claim for service connection for a right 
knee injury, the Board notes the Veteran has stated he 
occasionally has swelling of the right knee which causes 
difficulty walking.  However, upon review of the record, the 
Board finds no medical evidence showing the Veteran has been 
treated for a right knee injury or related disability since 
service.  In this context, the Board notes that a September 
2004 private medical record reflects history of a right knee 
football injury; however, at that time, he complained of, and 
was being treated for, left knee pain.  The Veteran was noted 
to have a painful and abnormal gait, but there were no 
objective findings as to his right knee at that time.

In sum, the Board finds there is no competent medical 
evidence of record showing that the Veteran currently has a 
right knee or head disability or residuals from a right knee 
or head injury.  He was asked to submit evidence in support 
of his claim, and yet he has not alleged treatment or 
submitted medical records from private physicians regarding 
these disabilities.  In addition, VA outpatient treatment 
records, dated from May 2004 to June 2005, reveal no 
complaints, treatment, or diagnoses related to either of the 
claimed disabilities.  

The Veteran may sincerely believe that he currently has 
disabilities related to a right knee and head injury that 
occurred during service, but a medical diagnosis requires 
sophisticated medical knowledge and there is no indication 
that the Veteran has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, as noted, the Veteran has not submitted or 
identified any medical evidence showing a diagnosis of, or 
treatment for, disabilities involving a right knee or head 
injury at any time since he was separated from service.  

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with his service connection 
claims.  However, a VA examination and/or opinion is not 
necessary because there is no competent evidence of a 
current, residual disability involving the Veteran's right 
knee or a head injury or, at a minimum, persistent, or 
recurrent symptoms of a disability involving the right knee 
or head injury; nor is there any indication that the 
Veteran's claimed disabilities may be associated with his 
service, such as credible evidence of continuity of 
symptomatology, like pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
noted, the Veteran has not alleged, or submitted and/or 
identified, any medical evidence showing complaints or 
treatment for disabilities involving his right knee or a head 
injury since separation from service more than 30 years ago.  

Therefore, the Veteran's claims for service connection for 
residuals of a right knee and head injury must be denied, as 
the evidence fails to establish he has the claimed 
conditions.  There is no reasonable doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Increased Rating Claim

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Service connection for perforating folliculitis was 
established in September 1978, and the RO assigned a 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7899-7806 (1978).  At that time, the RO considered STRs which 
showed that, during service, the Veteran was treated for a 
rash on his back, neck, and arms described as small bumps 
around the hair follicles.  Also considered were post-service 
private medical records and a June 1978 VA examination report 
which showed the Veteran was diagnosed with perforating 
folliculitis.

In December 2004, the RO increased the Veteran's disability 
rating to 60 percent under DC 7899-7806 (2004).  In 
increasing the Veteran's disability rating, the RO considered 
a June 2004 VA examination report which showed that 
approximately 90 percent of the Veteran's body was covered 
with perforating folliculitis, and indicated that 95 percent 
of that area is usually covered by clothing.

The Veteran asserts that a rating higher than 60 percent is 
warranted for service-connected perforating folliculitis.  We 
note that his specific disability is not listed in the Rating 
Schedule, and the RO applied DC 7899-7806 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7806, for dermatitis or eczema.  The Board notes that, in 
2002, amendments were made to the rating criteria evaluating 
disabilities of the skin.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  However, because the Veteran's claim for an increased 
rating was received in May 2004, after the amendments were 
made effective, the Board will consider the Veteran's 
service-connected disability under only the new criteria.


Review of the record shows the Veteran's service-connected 
skin disability is manifested by scattered papules and small 
scaling plaques on the upper back, axillary regions 
(armpits), upper chest, and proximal legs, with areas of 
follicular-type cysts involving the bearded areas of the neck 
and face.  See September 2005 VA examination report.  He 
complains of itching on the upper body that increases with 
warm and humid weather and is treated with corticosteroids.  
Id.; see also June 2004 VA examination report.  He also 
complains of hair loss, but the examiner who conducted the 
June 2004 VA examination determined his hair loss to be male 
pattern baldness, not likely secondary to his service-
connected disability.  While, as noted, the June 2004 VA 
examiner determined the Veteran's service-connected skin 
disability involved 90 percent of his entire body, the 
September 2005 VA examiner estimated that 20 percent of his 
entire body was affected by the service-connected skin 
disability, with about five percent involving exposed areas.

As noted, the Veteran is currently assigned a 60 percent 
evaluation under DC 7806 (2008), for dermatitis or eczema.  
Under that code, a 60 percent rating is warranted where the 
disability covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  The Board notes the Veteran is currently 
receiving the highest disability rating under DC 7806.  
Therefore, we will consider the service-connected disability 
under all other potentially applicable diagnostic codes.  The 
only applicable codes which could assist the Veteran in 
obtaining a higher disability evaluation are DC 7800, for 
disfigurement of the head, face, or neck, and DC 7817, for 
exfoliative dermatitis.

DC 7800 provides that an 80 percent evaluation is warranted 
for disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks (lips), or with six or more characteristics of 
disfigurement.  In evaluating this claim under DC 7800, the 
Board notes that the June 2004 VA examination report reflects 
that there was no scarring or disfigurement seen.  In 
addition, there is no medical evidence of record which shows 
that the Veteran's skin disability has caused tissue loss or 
gross distortion or asymmetry of any of the features on his 
face.  In this regard, the Board notes the June 2004 VA 
examiner found little to no manifestations of the service-
connected disability on the Veteran's hands, face, neck, and 
ears.  Similarly, on VA examination in September 2005, there 
was no evidence of neoplasm, keloid, or other scar formation 
and, although there was follicular-type cysts on the bearded 
areas of the neck and face, there was no scaling at these 
locations.  Therefore, based on the foregoing, the Board 
finds the Veteran does not meet the criteria for an 
80 percent evaluation under DC 7800.

Under DC 7817, a 100 percent rating is warranted for 
exfoliative dermatitis where there is generalized involvement 
of the skin, plus systemic manifestations (such as fever, 
weight loss, and hypoproteinemia), and constant or near- 
constant systemic therapy such as therapeutic doses of 
cortisteriods, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) or electron beam therapy required during the past 12-
month period.  In evaluating the Veteran's claim under DC 
7817, the Board notes the evidence of record shows the 
Veteran's service-connected skin disability involves the skin 
and requires constant use of cortisteriods; however, after 
careful review of the evidence, the Board finds no evidence 
that his service-connected disability has ever caused 
systemic manifestations such as fever, weight loss, or 
hypoproteinemia.  Therefore, DC 7817 is not for application 
in this case. 

In view of the foregoing, the Board finds that the evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In fact, 
the Board notes that the Veteran's current symptoms may not 
fully support the 60 percent evaluation currently assigned, 
as the September 2005 VA examination report reflects that the 
service-connected disability covers 20 percent of his entire 
body and approximately five percent of exposed areas.  See DC 
7806.  

The Board has considered whether the Veteran was entitled to 
a "staged" rating for his service-connected skin 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this 


case, we find that, at no time since the filing of his claim 
for an increased rating, in May 2004, has his skin disability 
been more disabling than as currently rated under the present 
decision.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for the 
Veteran's service-connected perforating folliculitis, and the 
benefit-of-the-doubt doctrine is inapplicable.  See Gilbert, 
supra.  


ORDER


Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to an evaluation in excess of 60 percent for 
service-connected perforating folliculitis is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


